TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00530-CR


Luis Ruiz, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT

NO. 9024004, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's third motion for extension of time to file his pro se brief is granted in
part.  Luis Ruiz is ordered to tender his pro se brief or other written response to the frivolous appeal
brief filed by his appointed counsel no later than June 11, 2004.  No further extension of time will
be granted.
It is ordered April 27, 2004.

Before Chief Justice Law, Justices Patterson and Puryear
Do Not Publish